       Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 1 of 23



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                        )
JUSTIN ASHLEY ROHRBAUGH,                )
45855 Carlisle Road,                    )
Lisbon, OH 44432,                       )
                                        )   COMPLAINT FOR DECLARATORY
          Plaintiff-husband,            )   AND INJUNCTIVE RELIEF
                                        )
OLGA LETICIA GARCIA MARROQUIN )             CIVIL ACTION NO. ______________
DE ROHRBAUGH,                           )
45855 Carlisle Road,                    )   ALIEN NO.: AXXXXXXXX
Lisbon, OH 44432,                       )
                                        )   AGENCY CASE NUMBERS:
          Plaintiff-wife,               )
                                        )   GTM2015786009; EL215289258US;
            v.                          )   AA0068J9TY; EAC-15-906-42543
                                        )
MICHAEL R. POMPEO, Secretary of         )   REQUEST FOR ORAL ARGUMENT
State, U.S. Department of State, in his )
official capacity as well as his        )
successors and assigns, c/o             )
Executive Office of the Office of the   )
Legal Adviser,                          )
600 19th Street, NW,                    )
Suite 5.600,                            )
Washington, D.C. 20522,                 )
                                        )
             and                        )
                                        )
JOHN J. SULLIVAN, Deputy Secretary )
of State, U.S. Department of State, in  )
his official capacity as well as his    )
successor and assigns, c/o Executive )
Office of the Office of the Legal       )
Adviser,                                )
600 19th Street, NW,                    )
Suite 5.600,                            )
Washington, D.C. 20522,                 )
                                        )
             and                        )
                                        )
CARL C. RISCH, Assistant Secretary, )
Consular Affairs, U.S. Department of    )
State, in his official capacity as well )
as his successors and assigns, c/o      )
Executive Office of the Office of the   )
Legal Adviser,                          )
600 19th Street, NW,                    )
Suite 5.600,                            )
        Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 2 of 23



Washington, D.C. 20522                    )
                                          )
            and                           )
                                          )
JENNIFER GILLIAN NEWSTEAD,                )
Legal Adviser, U.S. Department of         )
State, in her official capacity as well   )
as her successors and assigns, c/o        )
Executive Office of the Office of the     )
Legal Adviser,                            )
600 19th Street, NW,                      )
Suite 5.600,                              )
Washington, D.C. 20522,                   )
                                          )
            and                           )
                                          )
KIMBERLY BREIR, Assistant                 )
Secretary, Bureau of Western              )
Hemisphere Affairs, U.S. Department       )
of State, in her official capacity as     )
well as her successors and assigns,       )
c/o Executive Office of the Office of     )
Legal Adviser,                            )
600 19th Street, NW,                      )
Suite 5.600,                              )
Washington, D.C. 20522,                   )
                                          )
            and                           )
                                          )
KIRSTJEN M. NIELSEN, Secretary,           )
U.S. Department of Homeland               )
Security, in her official capacity as     )
well as her successors and assigns,       )
c/o Office of the General Counsel,        )
245 Murray Lane, S.W.,                    )
Building 410,                             )
Washington, D.C. 20528,                   )
                                          )
           and                            )
                                          )
WILLIAM P. BARR, Attorney General         )
of the United States, in his official     )
capacity as well as his successors        )
and assigns,                              )
U.S. Department of Justice,               )
950 Pennsylvania Avenue, N.W.,            )
Washington, D.C. 20530,                   )
                                          )
           and                            )
                                          )
L. FRANCIS CISSNA, Director, U.S.         )


                                              2
        Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 3 of 23



Department of Homeland Security,          )
U.S. Citizenship and Immigration          )
Services, in his official capacity, as    )
well as his successors and assigns,       )
20 Massachusetts Avenue, N.W.,            )
Washington, D.C. 20529,                   )
                                          )
           and                            )
                                          )
LUIS E. ARREAGA, U.S. Ambassador          )
to Guatemala, U.S. Department of          )
State, in his official capacity as well   )
as his successors and assigns, c/o        )
Executive Office of the Office of the     )
Legal Adviser,                            )
600 19th Street, NW,                      )
Suite 5.600,                              )
Washington, D.C. 20522,                   )
                                          )
           and                            )
                                          )
DAVID HODGE, Deputy Chief of              )
Mission, U.S. Embassy in Guatemala,       )
U.S. Department of State, in his          )
official capacity as well as his          )
successors and assigns,                   )
c/o Executive Office of the Office of     )
the Legal Adviser,                        )
600 19th Street, NW,                      )
Suite 5.600,                              )
Washington, D.C. 20522,                   )
                                          )
          and                             )
                                          )
KENT BROKENSHIRE, Chief of the            )
Consular Section, U.S. Embassy in         )
Guatemala, U.S. Department of State,      )
in his official capacity as well as his   )
successors and assigns, c/o               )
Executive Office of the Office of the     )
Legal Adviser,                            )
600 19th Street, NW,                      )
Suite 5.600,                              )
Washington, D.C. 20522,                   )
                                          )
           and                            )
                                          )
PAULINE N. KASTNER,                       )
Immigrant Visa Chief, U.S. Embassy        )
in Gautemala, U.S. Department of          )
State, in her official capacity as well   )


                                              3
            Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 4 of 23



 as her successors and assigns,               )
 c/o Executive Office of the Office of        )
 the Legal Adviser,                           )
 600 19th Street, NW,                         )
 Suite 5.600,                                 )
 Washington, DC 20529,

         Defendants.

                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

Plaintiffs Justin A. Rohrbaugh (“Plaintiff-husband”) and Olga Leticia Garcia Marroquin de

Rohrbaugh (“Plaintiff-wife”), through their undersigned counsel, allege as follows:

                                        I. INTRODUCTION

       1.       Plaintiffs met in 2014 in Scio, Ohio, and began dating. Plaintiff-husband proposed

to Mrs. Rohrbaugh during a visit to Luray Caverns in northern Virginia. The couple married on

February 28, 2015, and sought legal advice about Plaintiff-wife’s immigration status. The couple

established a life for themselves and followed established U.S. immigration procedures to gain

Plaintiff-wife lawful permanent residence in the U.S.

       2.       Part of the established U.S. immigration procedure required Plaintiff-wife to file a

Form I-601A Application for Provisional Unlawful Presence Waiver, which was approved by the

U.S. Citizenship and Immigration Services (“USCIS”) on June 7, 2016.

       3.       Based on this USCIS I-601A approval, Plaintiff-wife departed the U.S. and applied

for her immigrant visa at the U.S. Embassy in Guatemala City, Guatemala (“U.S. Embassy”).

       4.       During her interview for her immigrant visa at the U.S. Embassy, Plaintiff-wife was

asked about her family members and her two brothers who she obtained custody over in an effort

to help them gain lawful permanent residence in the U.S. This information was previously

disclosed to USCIS in Plaintiff-wife’s I-601A application.

       5.       The Consular Officer who conducted Plaintiff-wife’s immigrant visa interview made

an illegal determination of inadmissibility pursuant to 8 U.S.C. §1182(a)(6)(E), and entered this

finding into the relevant U.S. government databases, rendering Plaintiff-wife permanently



                                                  4
            Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 5 of 23



inadmissible to the U.S. as a “human smuggler.” The Consular Officer then used this finding as

the basis to deny Plaintiff-wife’s immigrant visa application.

       6.       This civil action seeks judicial review and challenges Defendants’ action in

arbitrarily and unlawfully making a determination of inadmissibility against Plaintiff-wife pursuant

to 8 U.S.C. §1182(a)(6)(E) and denying her immigrant visa application.

       7.       The Administrative Procedure Act (“APA”) requires that administrative agencies

not      adjudicate       matters      presented        to       them     in      an      “arbitrary

or “capricious” manner “in excess of statutory jurisdiction, authority, or limitations, or shot of

statutory right,” “without observance of procedure required by law” or where “unsupported by

substantial evidence.” 5 U.S.C. §706(2).

       8.       This action seeks injunctive and declaratory relief to compel the U.S. Department

of State (“DOS”) to withdraw or remove the finding of inadmissibility made pursuant to 8 U.S.C.

§1182(a)(6)(E) made against Plaintiff-wife. The APA provides that a person adversely affected

by agency action is entitled to judicial review. See 5 U.S.C. §702. The APA provides an individual

a basis to sue a federal agency where Congress has not specifically provided such a basis

anywhere else in the law. See Bennett v. Spear, 520 U.S. 154, 175 (1997) (stating that 5 USC

§704 provides a cause of action for all “final agency action for which there is no other adequate

remedy in a court.”)

       9.       Plaintiffs have made inquiries with the Department of State regarding its action in

entering an 8 U.S.C. §1182(a)(6)(E) finding of inadmissibility, without success. Plaintiffs noted

agency errors in their appeal of this decision, but Defendant DOS refused to disturb the finding.

       10.      As a result, Plaintiff-wife suffers the hardships of unreasonably and unlawfully

being deprived of admission to and lawful permanent residency in the United States, as detailed

further herein. Plaintiff-husband is deprived of the company and support of his wife, until such

time as she is issued a visa to enter the United States.

       11.      The Department of State’s finding that Plaintiff-wife is inadmissible under 8 U.S.C.


                                                  5
         Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 6 of 23



§1182(a)(6)(E) was arbitrary and capricious.

       12.     Plaintiffs seek an order from this Honorable Court directing Defendants to

complete all necessary steps to withdraw the 8 U.S.C. §1182(a)(6)(E) finding of inadmissibility

within thirty (30) days from an Order of this Court.

       13.     Plaintiffs are entitled to attorneys’ fees and costs pursuant to the Equal Access to

Justice Act (“EAJA”), 5 U.S.C. §504 and 28 U.S.C. §2412(d), et seq.


                                      II. JURISDICTION

       14.     This Honorable Court has subject matter jurisdiction over the claims alleged in this

action under: (1) 28 U.S.C. §1331 (federal question jurisdiction), because Plaintiffs’ claims arise

under the laws of the United States, including 5 U.S.C. §§555 and 701, et seq. (APA), 8 U.S.C.

§1101 et seq. (INA) (including 8 U.S.C. §1182). This court may grant relief in this action under 5

U.S.C. §§553, et seq. and §§701 et seq. (APA); and 28 U.S.C. §§2201, et seq. (Declaratory

Judgment Act).

       15.     This Honorable Court is not deprived of jurisdiction by 8 U.S.C. §1252, INA §242.

See, e.g., Zadvydas v. Davis, 533 U.S. 678, 688 (2001) (finding that INA §242 does not bar a

claim challenging agency authority that does not implicate discretion). Generally, a narrower

construction of jurisdiction-stripping provision is favored over the broader one, as reflected by the

“familiar principle of statutory construction: the presumption favoring judicial review of

administrative action.” Kucana v. Holder, 130 U.S. 827, 839 (2010). Absent “clear and convincing

evidence” of congressional intent specifically to eliminate review of certain administrative actions,

the above-cited principles of statutory construction support a narrow reading of the jurisdiction-

stripping language of 8 U.S.C. §1252(a)(2)(B)(ii). Id., at 839. See also, Geneme v. Holder, 935

F.Supp.2d 184, 192 (D.D.C. 2013) (discussing Kucana’s citation to a presumption favoring judicial

review of administrative action when statute does not specify discretion.)

       16.     8 U.S.C. §1252(a)(5), INA §242(a)(5), provides that “a petition for review filed with



                                                 6
          Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 7 of 23



an appropriate court of appeals in accordance with this section, shall be the sole and exclusive

means for judicial review of an order of removal entered or issued under any provision of this

Act[.]” As the present action is not an action to review a removal order but an action challenging

a decision by the Defendants to enter and not withdraw a finding of inadmissibility pursuant to 8

U.S.C. §1182(a)(6)(E), which finding was arbitrary, capricious, and contrary to law and settled

agency practice, this Honorable Court retains original jurisdiction under the APA and 28 U.S.C.

§1331, as well as for declaratory relief under 28 U.S.C. §2201.

       17.     The statutory provision authorizing the Department of State to make findings of

inadmissibility nowhere specifies that the agency’s decision is “in the discretion” of the Secretary

of the Department of State, Secretary of the Department of Homeland Security, or the Attorney

General. The authority to enter a finding pursuant to 8 U.S.C. §1182(a)(6)(E) is not specified by

statute to be discretionary.

       18.     The Supreme Court of the United States of America has held that the APA

embodies “a basic presumption of judicial review.” Abbott Laboratories v. Gardner, 387 U.S. 136,

140 (1967) “[O]nly upon a showing of ‘clear and convincing evidence’ of a contrary legislative

intent should the courts restrict access to judicial review.” Id. at 141.


                                             III. VENUE

       19.     Venue is properly with this Court, pursuant to 28 U.S.C. §1391(e)(1), because:

                a. Defendant Secretary Michael R. Pompeo is an officer of the Department of

State (“DOS”) and is responsible for the operation of the DOS (and its various U.S. Embassies

and Consulates located throughout the world), which is headquartered in the District of Columbia.

Defendant Pompeo performs a significant amount of his official duties in the District of Columbia

and resides, for purposes of venue, within the District of Columbia;

                b. Defendant Deputy Secretary of State John J. Sullivan is an officer of the

Department of State and is responsible for the operation of DOS, which is headquartered in the



                                                  7
         Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 8 of 23




District of Columbia. Defendant Sullivan performs a significant amount of his official duties in the

District of Columbia and resides, for purposes of venue, within the District of Columbia;

               c. Defendant Assistant Secretary Carl C. Risch is an officer of the Department of

State and is responsible for DOS Consular Affairs, and he is based at the DOS headquarters in

the District of Columbia. Defendant Risch performs a significant amount of his official duties in

the District of Columbia and resides, for purposes of venue, within the District of Columbia;

               d. Defendant Jennifer Gillian Newstead is an officer of the Department of State

and is responsible for the operation of the DOS, which is headquartered in the District of

Columbia. Defendant Newstead performs a significant amount of her official duties in the District

of Columbia and resides, for purposes of venue, within the District of Columbia;

               e. Defendant Assistant Secretary Kimberly Breir is an officer of the Department

of State and is responsible for the DOS’ Bureau of Western Hemisphere Affairs, and is based out

of the DOS headquarters in the District of Columbia. Defendant Breir performs a significant

amount of her official duties in the District of Columbia and resides, for purposes of venue, within

the District of Columbia;

                f. Defendant Secretary Kirstjen M. Nielsen is an officer of the Department of

Homeland Security (“DHS”) and is responsible for the operation of the DHS and its sub-agency

USCIS, which are both headquartered in the District of Columbia. Defendant Nielsen performs a

significant amount of her official duties in the District of Columbia and resides, for purposes of

venue, within the District of Columbia;

               g. Defendant Attorney General Willian K. Barr is an officer of the Department of

Justice (“DOJ”), which is headquartered in the District of Columbia. Defendant Barr performs a

significant amount of his official duties in the District of Columbia and resides, for purposes of

venue, within the District of Columbia;




                                                 8
          Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 9 of 23




                 h. Defendant L. Francis Cissna is an officer of the DHS and is the Director of the

USCIS, which is headquartered in the District of Columbia.                Defendant Cissna performs a

significant amount of his official duties in the District of Columbia and reside, for purposes of

venue, within the District of Columbia;

                  i. Defendant Ambassador Luis E. Arreaga is an officer of the Department of State

and is responsible for DOS operations in and diplomacy with Guatemala.

                  j. Defendant David Hodge is an officer of the Department of State and is

responsible for DOS operations in Guatemala.

                 k. Defendant Kent Brokenshire is an officer of the Department of State and is

responsible for DOS consular operations in Guatemala.

                  l. Defendant Pauline N. Kastner is an officer of the Department of State and is

responsible for DOS immigrant visa operations in Guatemala.

                m. A substantial part of the events or omissions giving rise to Plaintiffs’ Complaint

occurred within the offices of the DOS, DHS, and USCIS, which are all headquartered in the

District of Columbia; and

                 n. Judicial economy and the interests of justice warrant that Plaintiffs’ action be

brought and decided in the District of Columbia, because the above-listed U.S. Government

Defendants perform a significant amount of their official duties, and their agencies are all located,

within the jurisdiction of this Honorable Court, or are subject to the direction of their Agency

Director who is similarly located within the District of Columbia.1




1 Courts in this district have held that, “[w]hen an officer or agency head performs a ‘significant amount’ of
his or her official duties in the District of Columbia, the District of Columbia is a proper place for venue.”
Dehaemers v. Wynne, 522 F. Supp. 2d 240, 248 (D.D.C. 2007) (citing Jyachosky v. Winter, 2006 U.S. Dist.
LEXIS 44399 at 12 (D.D.C. June 29, 2006) (citing Bartman v. Cheney, 827 F.Supp. 1, 1 (D.D.C. 1993)
(holding that the Secretary of Defense resides in Washington, D.C. for purposes of 28 U.S.C. §1391(e))).


                                                      9
          Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 10 of 23



                                                IV. PARTIES

        20.      Plaintiff-husband, Justin Ashley Rohrbaugh, is an adult individual who is a citizen

of the United States. He resides at 45855 Carlisle Road, Lisbon, OH 44432. See Affidavit of

Justin A. Rohrbaugh, dated May 10, 2017, a copy of which is attached and incorporated hereto

as Exhibit A.

        21.      Plaintiff-wife, Olga Leticia Garcia Marroquin de Rohrbaugh, is an adult who is a citizen of

Guatemala. She resides in Guatemala now but intends to return to the U.S. and to reside with her husband,

Justin Rohrbaugh. See, Affidavit of Olga Rohrbaugh, dated July 26, 2017, a copy of which is attached and

incorporated hereto as Exhibit B.

        22.      Michael R. Pompeo is the Secretary of State and this action is brought against him in his

official capacity only, as well as his successors and assigns. He is charged with overseeing the DOS, which

includes U.S. Embassy and U.S. Consulate operations worldwide. He is further authorized to delegate certain

powers and authority to subordinate employees of DOS. DOS is headquartered at 2201 C Street, N.W.,

Washington, DC 20520.

        23.      John J. Sullivan is a Deputy Secretary of State and this action is brought against him in his

official capacity only, as well as his successors and assigns. He is charged with serving as the principal

deputy, adviser, and alter ego to the Secretary of State, including serving as Acting Secretary of State in the

Secretary of DOS’ absence. He assists the Secretary of DOS in the formulation and conduct of U.S. foreign

policy and in giving general supervision and direction to all elements of the DOS. He is authorized to delegate

certain powers and authority to subordinate employees of DOS. DOS is headquartered at 2201 C Street,

N.W., Washington, DC 20520.

        24.      Carl C. Risch is the Assistant Secretary of State for Consular Affairs and this action is brought

against him in his official capacity only, as well as his successors and assigns. He is charged with overseeing

the consular operations within DOS. He is authorized to delegate certain powers and authority to subordinate

employees of DOS. DOS is headquartered at 2201 C Street, N.W., Washington, DC 20520.

        25.      Jennifer Gillian Newstead is the Legal Adviser within the DOS and this action is brought


                                                       10
          Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 11 of 23



against her in her official capacity only, as well as her successors and assigns. She is charged with providing

advice to the DOS on all legal issues, domestic and international, which arise in the course of DOS operations.

She is authorized to delegate certain powers and authority to subordinate employees of DOS. DOS is

headquartered at 2201 C Street, N.W., Washington, DC 20520.

        26.      Kimberly Breir is the Assistant Secretary of State for the Bureau of Western Hemisphere

Affairs, and this action is brought against her in her official capacity only, as well as her successors and

assigns. She is charged with managing and promoting U.S. interests in the region by supporting democracy,

trade, and sustainable economic development, among other initiatives. She is authorized to delegate certain

powers and authority to subordinate employees of DOS. DOS is headquartered at 2201 C Street, N.W.,

Washington, DC 20520.

        27.      Kirstjen M. Nielsen is the Secretary of the DHS and this action is brought against

her in her official capacity only, as well as her successors and assigns. She is charged with

overseeing the DHS, which includes sub-agency USCIS, and with implementing the INA. She is

further authorized to delegate certain powers and authority to subordinate employees of the

USCIS, which is an agency within the DHS. DHS is headquartered at 245 Murray Lane, S.W.,

Washington, DC 20598.

        28.      William P. Barr is the Attorney General of the United States and this action is

brought against him in his official capacity only, as well as his successors and assigns. He is

charged with certain functions involved in the implementation of the INA, and is further authorized

to delegate such powers and authority to subordinate employees of the FBI, which is an agency

within the U.S. Department of Justice. The DOJ is headquartered at 950 Pennsylvania Avenue,

N.W., Washington, DC 20530.

        29.      L. Francis Cissna is the Director of the USCIS, who is named herein only in his

official capacity, as well as his successors and assigns.             He is generally charged with the

implementation of the INA, and is further authorized to delegate certain powers and authority to

subordinate employees of the USCIS. USCIS is specifically assigned the adjudication of I-485


                                                      11
          Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 12 of 23



Applications. USCIS is headquartered at 20 Massachusetts Avenue, N.W., Washington, DC

20529.

         30.   Luis E. Arreaga is the U.S. Ambassador to Guatemala and an official within DOS,

who is named herein only in his official capacity, as well as his successors and assigns.

Ambassador Arreaga represents the interests and policies of the United States in Guatemala.

Ambassador Arreaga is the highest-ranking representative of the Executive Branch to Guatemala.

The adjudication of immigrant visas to the United States fall within DOS operations in Guatemala,

in coordination with the DOS in Washington, DC. DOS is headquartered at 2201 C Street, N.W.,

Washington, DC 20520.

         31.   David Hodge is the Deputy Chief of Mission at the U.S. Embassy in Gautemala,

and an officer of DOS, who is named herein only in his official capacity, as well as his successors

and assigns. Mr. Hodge is the number-two diplomat assigned to the U.S. Mission in Guatemala.

He is responsible for all operations of the U.S. Embassy in Guatemala City, Guatemala, including

consular operations and the issuance of visas. The adjudication of nonimmigrant and immigrant

visas is coordinated with the DOS in Washington, DC. DOS is headquartered at 2201 C Street,

N.W., Washington, DC 20520.

         32.   Kent Brokenshire is the Chief of the Consular Section at the U.S. Embassy in

Gautemala, and an officer of DOS, who is named herein only in his official capacity, as well as

his successors and assigns. Mr. Brokenshire is charged with facilitating travel to the U.S. for

legitimate visa applicants. The U.S. Embassy in Guatemala maintains a website that has a page

devoted to the Mission’s Consular Section, and states that, “At all times, we strive to provide

quality service consistent with U.S. laws and regulations.” The adjudication of nonimmigrant and

immigrant visas is coordinated with the DOS in Washington, DC. DOS is headquartered at 2201

C Street, N.W., Washington, DC 20520.

         33.   Pauline N. Kastner is the Immigrant Visa Chief of the U.S. Embassy in Guatemala,

and an officer of DOS, who is named herein only in her official capacity, as well as her successors


                                                12
        Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 13 of 23



and assigns. Ms. Kastner is charged with overseeing the adjudication of immigrant visas at the

U.S. Embassy in Guatemala City, Guatemala. The adjudication of immigrant visas is coordinated

with the DOS in Washington, DC. Plaintiff-wife applied for her immigrant visa at the U.S. Embassy

in Guatemala. Ms. Kastner reviewed the decisions to make a finding under INA 212(a)(6)(E)

against Plaintiff-wife, and to deny her an immigrant visa, and communicated with officials at the

DOS in Washington, DC about an appeal of these decisions. DOS is headquartered at 2201 C

Street, N.W., Washington, DC 20520.




                                 V. STATEMENT OF FACTS

A.     Process to Become a Lawful Permanent Resident

       34.    An alien residing in the U.S. must complete a multi-step process to become a lawful

permanent resident (LPR) based on a marriage to a U.S. citizen.

       35.    First, a sponsoring U.S. citizen spouse files an I-130 petition with USCIS

requesting approval on behalf of a named alien spouse beneficiary. See INA §204(a), 8 USC

§1204, 8 CFR §§204.2(a). An approved I-130 petition is a prerequisite to the approval of an

immigrant visa application or application for adjustment of status. See 8 CFR §245.2(a)(2)(i).

       36.    Some foreign-national spouses of U.S. citizens are inadmissible and are required

to obtain a waiver from the USCIS before they can be approved for permanent residence in the

U.S. Certain immigrant visa applicants who are relatives of U.S. citizens who are present in the

U.S. submit their Form I-601A Application for Provisional Unlawful Presence Waiver to USCIS. If

the I-601A waiver is approved, the immigrant visa applicant is forgiven for the grounds of

inadmissibility included in the I-601A waiver, which allows them to depart the U.S. and apply for

their immigrant visa at the U.S. Embassy in their home country. See DOS Foreign Affairs Manual,

9 FAM 504.2, 9 FAM 501.1-2, and 9 FAM 501.2-2, Immigrant Visa Process, at Exhibit C.1.

       37.    Immigrant visa applicants are required to personally appear before a U.S. Consular



                                               13
            Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 14 of 23



Officer who must, “[M]ake every effort to conduct visa interviews fairly and professionally. Any

semblance of aggressive cross-examination, assumption of bad faith, or entrapment must be

avoided… In cases where the consular officer’s determinations are difficult to make or which are

or may become the subject of controversy, the officer must make a thorough and carefully written

record of the interview so that the basis for the final action can be fully documented.” See 9 FAM

504.7-3, Conducting an Interview, at Exhibit C.2.

          38.      If a U.S. Consular Officer denies an immigrant visa application on a basis which

cannot be overcome by the presentation of additional evidence, the case should be submitted for

Supervisory Review. The Supervisory Office must review the case and confirm or disagree with

the refusal under 22 CFR 42.81(c).

          39.      If a visa application is denied, there is no formal appeal process. Visa applicants

and their representatives can send legal questions regarding pending or recently completed visa

cases by email to the DOS’s Visa Office at LegalNet@State.gov. See 9 FAM 103.4, Visa Office

Contact for Legal Issues, at Exhibit C.3.

          40.      The determination of inadmissibility under 8 U.S.C. §1182(a)(6)(E) is a final

agency action for which there is no other adequate remedy.

          41.      The denial of an immigrant visa is a final agency action for which there is no other

adequate remedy.



B.        Case History

          42.      Plaintiffs met in 2014 in Scio, Ohio, and began dating. Plaintiff-husband proposed

to Mrs. Rohrbaugh during a visit to Luray Caverns in northern Virginia. The couple married2 on

February 28, 2015, and sought legal advice about Plaintiff-wife’s immigration status. The couple

established a life for themselves and followed established U.S. immigration procedures to gain



2   Plaintiffs’ Virginia Certificate of Marriage and Marriage Registration are attached hereto as Exhibit G.


                                                       14
           Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 15 of 23



Plaintiff-wife lawful permanent residence in the U.S. See Exhibits A and B.

          43.   Plaintiff-husband filed his I-130 Petition for an Alien Relative and USCIS approved

this I-130 Petition on September 8, 2015. See Exhibit D.

          44.   Plaintiff-wife filed her I-601A Application for Provisional Unlawful Presence Waiver

on December 11, 2015. In her I-601A application, Plaintiff-wife described the extreme hardship

that Plaintiff-husband would suffer if she was removed to Guatemala. See Exhibit E.

          45.   USCIS approved Plaintiff-wife’s I-601A application on June 7, 2016. See Exhibit

F.

          46.   Plaintiff-wife completed all other requirements for her immigrant visa application,

and departed the U.S. to attend her immigrant visa interview at the U.S. Embassy in Guatemala

City, Guatemala. See Exhibits A and B.

          47.   During Plaintiff-wife’s immigrant visa interview, the Consular Officer made a

determination that Plaintiff-wife was inadmissible to the U.S. under INA §212(a)(6)(E). The

Consular Officer then denied Plaintiff-wife’s immigrant visa application. See Exhibits A and B.

          48.   Plaintiff-husband emailed Defendant Immigrant Visa Chief Pauline N. Kastner to

request a review of the Consular Officer’s decision.        Defendant Kastner replied to Plaintiff-

husband noting that she had reviewed the decision but would not change it. See Exhibit H.



C.        Exhaustion of Administrative Remedies

          49.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          50.   The denial of Plaintiff-wife’s immigrant visa and finding of inadmissibility under INA

§212(a)(6)(E) do not provide any avenue for Plaintiffs to seek the withdrawal or removal of the

human smuggling finding. See Exhibits C and H.




                                                 15
           Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 16 of 23



                                     VI. CLAIMS FOR RELIEF

                                               Count I

                       (Violation by DOS of 5 U.S.C. §555(e), 702, 706(2))

          51.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          52.   Plaintiffs are entitled to judicial review under 28 U.S.C. §1331 and 5 U.S.C. §702.

          53.   Plaintiffs seek judicial review of the DOS decision to make a finding of

inadmissibility pursuant to 8 U.S.C. §1182(a)(6)(C)(i), barring Plaintiff-wife from eligibility for any

U.S. immigration benefit, particularly issuance of a visa and the ability to request admission into

the United States.

          54.   This action arises under the Constitution of the United States; the INA, 8 U.S.C.

§1101 et seq.; 28 U.S.C. §1331; and the APA, 5 U.S.C. §701 et seq. This Honorable Court has

jurisdiction under 5 U.S.C. §703 and 28 U.S.C. §1331, as well as under 28 U.S.C. §2201 and

§2202 (relating to the Court’s ability to fashion appropriate remedies). This Court may grant

declaratory relief in this action under 28 U.S.C. §2201, et seq. (Declaratory Judgment Act); 5

U.S.C. §701 et seq. (Administrative Procedure Act); and 28 U.S.C. §651, et seq. (All Writs Act).

          55.   Defendants’ making of this inadmissibility finding without a meaningful review of

the evidence available to the DOS Consular Officer is in violation of Plaintiffs’ right to due process

of law under the Fifth Amendment to the United States Constitution. This decision is therefore

subject to review under 5 U.S.C. §706(2)(D).

          56.   Defendants’ refusal to withdraw this finding of inadmissibility without a meaningful

review of the substantial evidence available to the DOS Consular Officer is in violation of Plaintiffs’

right to due process of law under the Fifth Amendment to the U.S. Constitution. This decision is

therefore subject to review under 5 U.S.C. §706(2)(A).

          57.   Beyond the arbitrary and capricious nature of Defendants’ decision to enter a

human smuggling determination against Plaintiff-wife, Plaintiffs also present a pure question of


                                                  16
         Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 17 of 23



law.

        58.      The INA at 8 U.S.C. §1182(a)(6)(E) provides that “Except as otherwise provided

in this chapter, aliens who are inadmissible under the following paragraphs are ineligible to receive

visas and ineligible to be admitted to the United States:

                 (6) Illegal entrants and Immigration Violators

                         (E) Smugglers

                                (i) In general

                                Any alien who at any time knowingly has encouraged, induced,

                                assisted, abetted, or aided any other alien to enter or to try to enter

                                the United States in violation of law is inadmissible.

See 8 U.S.C. §1182(a)(6)(E), emphasis added.

        59.      While DOS as an agency is granted broad discretion, this discretion is not

unfettered. See 5 U.S.C. §706.

        60.      Defendants are required by 5 U.S.C. §555(e) to provide the reasons for their denial

of a request “made in connection with any agency proceeding” in a written statement to Plaintiff-

wife.

        61.      Defendants cannot ignore or discount evidence in the administrative record without

a rational basis.     Nor can the agency ignore or discount the absence of evidence in the

administrative record without a rational basis. If it follows either course, such action is considered

arbitrary and capricious and is considered an abuse of discretion. See 5 U.S.C. §706.

              a. “[A]n agency’s refusal to consider evidence bearing on the issue before it

                 constitutes arbitrary action within the meaning of §706.” Butte County v. Hogen,

                 613 F.3d 190 (D.C. Cir. 2010).

              b. “[S]ince the statute makes motive critical, he [the alien found subject to 8 U.S.C.

                 §1182(a)(6)(E)] must provide some evidence of it, direct or circumstantial.” INS v.

                 Elias-Zacarias, 502 U.S. 478, 483 (1992). There must be some evidentiary basis


                                                  17
         Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 18 of 23



               for DOS to conclude that the person is inadmissible under 8 U.S.C. §1182(a)(6)(E).

See 9 FAM 302.9-7(B)(3), Alien Must Act “Knowingly”, at Exhibit C.4, page 20.

        62.    According to the DOS’s Foreign Affairs Manual, “A key element of … INA

212(a)(6)(E) … is that the “smuggler” (e.g., an alien who is attempting to assist or assisting

another alien) must act “knowingly” to encourage, induce, or assist an alien to enter the

United States in violation of law. In other words, in order to find an alien ineligible under this

provision, the consular officer must find that the “smuggler” is or was aware of sufficient

facts such that a reasonable person in the same circumstances would conclude that his or her

encouragement, inducement, or assistant could result in the entry of the alien into the United

States in violation of law. Further, the “smuggler” must act with intention of encouraging,

inducing, or assisting the alien to achieve the entry in violation of law.” See Exhibit C.4 at

page 20.

        63.    A person cannot “knowingly assist” an alien to illegally enter unless he or she

engages in “an affirmative and illicit act of assistance in shepherding someone across the border.”

See Tapucu v. Gonzales, 399 F.3d 736 (6th Cir. 2005). See also Singh v. Mukasey, 553 F.3d

207, 214-16 (2d Cir. 2009) (DHS failed to prove alien smuggling where an Immigration Judge’s

credibility determination was reversed and a statement taken at the Canadian border was

suppressed as unreliable)

        64.    To make a finding that Plaintiff-wife is inadmissible under 8 U.S.C. §1182(a)(6)(E),

the Defendants are required to find that she “engaged in an affirmative and illicit act of assistance

in shepherding someone” across a U.S. border. See Tapucu v. Gonzales, 399 F.3d 736 (6th Cir.

2005)

        65.    In Altamirano v. Gonzales, 427 F.3d 586 (9th Cir. 2005), the U.S. Court of Appeals

found that a passenger in a car, who had knowledge that someone was hiding in the trunk of the

car, was not inadmissible under Section 212 §212(a)(6)(E) of the INA because she did not perform

any affirmative act to aid or abet the alien smuggling. Id.


                                                 18
         Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 19 of 23



        66.      In Defendant USCIS’s Adjudicator’s Field Manual 40.63, there are four examples

of affirmative acts that may warrant a smuggling finding under Section §212(a)(6)(E) of the act:

              a. Offering a job to an alien under circumstances that make clear that the alien will

                 have to enter [the U.S.] illegally to accept the job offer;

              b. Physically transporting or bringing the alien across the [U.S.] border;

              c. Making a false written or oral statement on behalf of another alien at the time of

                 entry; or

              d. Filing an immigrant or nonimmigrant visa petition for an alien, knowing that the

                 alien does not have the necessary qualifying relationship to the individual (for a

                 family-based petition) or (for an employment-based petition) that the petition does

                 not rest on a bona fide job offer, investment plan, or other set of circumstances

                 that qualifies the alien for the immigrant or nonimmigrant classification that is

                 sought.

        67.      In Spencer Enterprises, Inc. v. U.S.A., 345 F.3d 683, 688 (9th Cir. 2003), the court

determined that the statute setting forth eligibility requirements for employment based investor

visas provided a standard to measure USCIS’s decision of whether to approve a preference

petition for such a visa. As such, the court found that there was law to apply and that there could

be judicial review under the APA. Id.

        68.      Similarly, the court in Pinho v. Gonzales, 432 F.3d 193, 204 (3rd Cir. 2005), found

that under the APA, the court could review the denial of an adjustment of status application by

Defendant USCIS where the denial was based on a statutory eligibility issue. The court found

that the statute set forth standards for eligibility under which the court could review the agency

action. It distinguished such statutory eligibility issues from denials of adjustment of status



3The Adjudicator’s Field Manual (AFM) is the manual used by USCIS officers detailing the agency’s policies
and procedures. USCIS is slowly replacing the AFM with a new Policy Manual, but has not yet replaced its
guidance on 8 U.S.C. §1182(a)(6)(E). See, USCIS Policy Manual, Volume 8 – Admissibility, at Exhibit C.6.


                                                   19
           Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 20 of 23



applications in the exercise of discretion. Id. See also Shah v. Chertoff, No. 3:05-CV-1608-BH

(K) ECF, 2006 U.S. Dist. LEXIS 73754, *28 (N.D. Tex. 2006) (finding that the issue subject to

APA review was the question of eligibility for an extension of an L-1A visa – for which there were

statutory guidelines to apply – and not the discretionary denial of such an extension.)

          69.      Defendant DOS and the Consular Officer who conducted Plaintiff-wife’s immigrant

visa interview have not identified any “affirmative and illicit act” that she is alleged to have

performed that is the basis of the INA §212(a)(6)(E) finding made against her.

          70.      The documents that Plaintiffs received from Defendants failed to confirm that the

human smuggling finding could be or was lawfully entered by Defendants.

          71.      The DOS decision that Plaintiff-wife committed an affirmative and illicit act that

qualifies under INA §212(a)(6)(E) was an arbitrary and capricious decision and not supported by

substantial evidence in the record. 5 U.S.C. §706(2)(A) and (E).

          72.      The DOS decision that Plaintiff-wife knowingly encouraged, induced, assisted,

abetted, or aided any alien to enter the United States in violation of the law was arbitrary and

capricious and not supported by substantial evidence in the record. 5 U.S.C. §706(2)(A) and (E).

          73.      Defendant DOS’s arbitrary and capricious conduct in making a smuggling finding

against Plaintiff-wife has caused, and is causing, Plaintiffs ongoing and substantial injuries.



                                                 Count II

                (Violation of the U.S. Constitution, 5th Amend., Due Process Clause)

          74.      Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          75.      Defendants’ actions in determining that Plaintiff-wife is ineligible for admission to

the U.S. pursuant to 8 U.S.C. §1182(a)(6)(E) as described above constitute a deprivation of liberty

without a meaningful review of the substantial evidence by the DOS Consular Officer, Immigrant

Visa Chief, and Visa Office, in violation of Plaintiffs’ right to due process under the Fifth


                                                    20
           Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 21 of 23



Amendment to the U.S. Constitution.

          76.   Defendants’ decision to not remove or withdraw the 8 U.S.C. §1182(a)(6)(E)

finding against Plaintiff-wife constitutes a deprivation of liberty without a meaningful review of

substantial evidence by the DOS Consular Officer, Immigrant Visa Chief, and Visa Office, in

violation of Plaintiffs’ right to due process under the Fifth Amendment to the U.S. Constitution.

          77.   Defendant DOS’s arbitrary and capricious conduct in making and refusing to

remove a finding against Plaintiff-wife under 8 U.S.C. §1182(a)(6)(E) has caused, and is causing,

Plaintiffs ongoing and substantial injuries.



                                               Count III

                                  (Violation of 5 U.S.C. §706(f))

          78.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          79.   Defendants’ actions in determining that Plaintiff-wife is ineligible for admission to

the U.S. pursuant to 8 U.S.C. §1182(a)(6)(E) as described above constitute an unlawful agency

action which should be set aside as unsupported by the facts in the administrative record, and

this Court should review the record of proceeding de novo. See 5 U.S.C. §706(2)(F)

          80.   Defendants’ decision to not remove or withdraw the 8 U.S.C. §1182(a)(6)(E)

finding against Plaintiff-wife constitutes an unlawful agency action which should be set aside as

unsupported by the facts in the administrative record, and this court should review the record of

proceeding de novo. See 5 U.S.C. §706(2)(F)

          81.   Defendant DOS’s arbitrary and capricious conduct in making and refusing to

remove a finding against Plaintiff-wife under 8 U.S.C. §1182(a)(6)(E) has caused, and is causing,

Plaintiffs ongoing and substantial injuries.




                                                  21
         Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 22 of 23



                                  VII. INJURIES TO PLAINTIFFS

       82.     Defendant DOS’s conduct described above is causing Plaintiffs substantial harm.

Plaintiffs are unable to reside together in the United States and to plan for their future. See Exhibit

A.

       83.     The DOS’s arbitrary and capricious actions are preventing Plaintiff-wife from being

admitted into and obtaining LPR status in the United States. This status would provide Plaintiff-

wife with the following benefits: the right to remain lawfully in the U.S. and not be subject to

deportation; the right to work in the United States, and the right to pursue U.S. citizenship through

naturalization. See Exhibit A.




                                                  22
         Case 1:19-cv-00505-CRC Document 1 Filed 02/27/19 Page 23 of 23



WHEREFORE, Plaintiffs pray that this Honorable Court:

   (1)   Declare that Defendants’ actions in making the 8 U.S.C. §1182(a)(6)(E) finding against

             Plaintiff-wife arbitrary and capricious and in violation of the APA and the INA;

   (2)   Compel Defendants Secretary Michael Pompeo, Deputy Secretary John Sullivan,

             Assistant Secretary of State Carl Risch, Legal Adviser Jennifer Gillian Newstead,

             Assistant Secretary Kimberly Breir, Deputy Chief of Mission David Hodge, Chief,

             Consular Section, Kent Brokenshire, and Immigrant Visa Chief Pauline N. Kastner

             to rescind the human smuggling finding made against Plaintiff-wife;

   (3)   Compel Defendants Secretary Michael Pompeo, Deputy Secretary John Sullivan,

             Assistant Secretary of State Carl Risch, Legal Adviser Jennifer Gillian Newstead,

             Assistant Secretary Kimberly Breir, Deputy Chief of Mission David Hodge, Chief,

             Consular Section, Kent Brokenshire, and Immigrant Visa Chief Pauline N. Kastner

             to re-adjudicate Plaintiff-wife’s immigrant visa application in the absence of a finding

             under 8 U.S.C. §1182(a)(6)(E);

   (4)   Compel Defendants to complete all necessary steps and re-adjudicate the subject

             immigrant visa application within fourteen (14) days of an Order of this Court;

   (5)   Grant such other relief as this Court deems proper under the circumstances; and

   (6)   Grant attorney's fees, expenses and costs of court to Plaintiffs, pursuant to the EAJA.


Respectfully submitted on this 27th day of February, 2019.


                                                      /s/Brian S. Green, Esquire
                                                      U.S. District Court Bar # PA86888
                                                      SAID & GREEN, PC
                                                      5513 Twin Knolls Road, Suite 219
                                                      Columbia, MD 21045
                                                      Tel: (410) 992-6602
                                                      Fax: (410) 992-0236

                                                      Attorney for Plaintiffs




                                                23
